The court lacked inherent power to impose monetary sanctions for frivolous motion practice. As there is no statutory provision or court rule permitting the imposition of sanctions, the order herein must be reversed as a matter of law notwithstanding the fact that duplicative motions were made by the plaintiff (see, Matter of A. G. Ship Maintenance Corp. v Lezak, *58269 NY2d 1; Ltown Ltd. Partnership v Sire Plan, 69 NY2d 670; Guma v Guma, 132 AD2d 645; Claybourne v City of New York, 128 AD2d 667). Lawrence, J. P., Kunzeman, Eiber and Balletta, JJ., concur.